Mr. Justice Taylor delivered the opinion of the court. 2. Municipal Court op Chicago, § 13*—when defense of general custom, sufficiently pleaded. Where a defendant in defense to a statement of claim in the Municipal Court relies upon a certain general custom, it is sufficient in his affidavit of merits or statement of set-off to inform the plaintiff he intends to rely upon such custom, the nature of which is expressly set forth. 3. Municipal Court op Chicago, § 13*—necessity of pleading reasonableness or validity of general custom. The reasonableness of a general custom or whether it is against public policy relied upon as a defense to a statement of claim in the Municipal Court, held, to be matter to be gone into only in the course of the trial and not necessary to be pleaded.